Citation Nr: 1732346	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  15-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963. 

This matter comes before the Board from an August 2013 rating from the VA Regional Office in Waco, Texas, which denied entitlement to a compensable rating for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in April 2017.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to fully address this matter.  At his April 2017 Board hearing the Veteran submitted a private audiology report dated that same month.  Although the recorded hearing thresholds are crudely drawn in this private report, they appear to show worsening hearing, with increased thresholds at the lower frequencies, particularly at 2000 Hertz for both ears, as compared to the findings from the most recent VA examination of July 2013.  

Further, although both hearing thresholds and voice discrimination testing were conducted in this April 2017 report, it is unclear whether the findings from this audiology report were obtained pursuant to the testing criteria recognized by the VA for purposes of evaluating hearing loss.  In particular it was pointed out at the Veteran's hearing that it might be necessary to obtain another VA examination, as it is not clear whether the voice discrimination scores were obtained using the Maryland CNC.  See 38 C.F.R. § 4.85; see also Transcript at pg. 9.   
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991). When VA provides an evaluation, the evaluation must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the reported worsening of the hearing loss disability, the Board finds that further VA audiological evaluation is necessary to adequately resolve the issues raised by the instant appeal. 

Thus, the Board finds that a VA examination should be conducted to ascertain the current severity of the Veteran's hearing loss.  To the extent possible, the examiner should also clarify the findings of the April 2017 audiology report.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding VA and private treatment records.  All efforts to obtain these records must be documented in the record. 

2.  After any additional evidence has been obtained pursuant to directive 1 and associated with the record, schedule the Veteran for a VA audiological examination. The purpose of the examination is to determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  The examiner should review the pertinent evidence in the claims file, to include the April 2017 private audiological report, the findings of which the examiner should address to the extent possible as they relate to the increased rating claim.  All indicated audiological studies should be performed.  If the findings obtained from this examination differ greatly from the April 2017 private audiological examination results, the examiner should explain which findings are more accurate, and why.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

A complete rationale should be given for all opinions and conclusions expressed.  

3.  After completing the requested actions and any additional development deemed warranted based on the findings of the above, to include scheduling the Veteran for any necessary VA examinations in connection with his skin disorder claim, readjudicate the claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




